  Case 1:21-cv-00171-MN Document 18 Filed 03/26/21 Page 1 of 4 PageID #: 464




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                           Chapter 11

 THE WEINSTEIN COMPANY HOLDINGS                   Bankr. Case No. 18-10601 (MFW)
 LLC, et al.,

                        Debtors.

 WEDIL DAVID, DOMINQUE HUETT,                     Civ. Case No. 21-00171 (MN)
 ALEXANDRA CANOSA AND AIMEE
 MCBAIN,

                        Appellants,

 v.

 THE WEINSTEIN COMPANY HOLDINGS
 LLC, et al. and the OFFICIAL COMMITTEE
 OF UNSECURED CREDITORS,

                        Appellees.


                              NOTICE OF APPEAL TO THE
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

          PLEASE TAKE NOTICE that Wedil David, Dominque Huett, Alexandra Canosa and

Aimee McBain (collectively, “Appellants”), by and through their undersigned counsel, pursuant

to 28 U.S.C. § 158 and Rule 6(b) of the Federal Rules of Appellate Procedure, hereby appeal to

the United States Court of Appeals for the Third Circuit from the Order [District Court Dkt No.

17; entered 3/16/2021] (the “Order”) of the United States District Court for the District of

Delaware (Hon. Maryellen Noreika) denying the Emergency Motion by Non-Consenting Sexual

Misconduct Claimants for Stay Pending Appeal of Confirmation Order. A copy of the Order and

the accompanying Memorandum Opinion are attached hereto as Exhibit A and Exhibit B,

respectively.



{00030458. }
  Case 1:21-cv-00171-MN Document 18 Filed 03/26/21 Page 2 of 4 PageID #: 465




         PLEASE TAKE FURTHER NOTICE that the names of all parties to the Order

appealed from and the names, addresses, and telephone numbers of their respective attorneys are

as follows:


                            PARTY                             ATTORNEYS

   1.          Wedil David, Dominque Huett,   THE ROSNER LAW GROUP LLC
               Alexandra Canosa and Aimee     Frederick B. Rosner
               McBain                         Zhao (Ruby) Liu
                                              824 N. Market Street, Suite 810
               Appellants                     Wilmington, Delaware 19801
                                              Telephone: (302) 777-1111

                                              WIGDOR LLP
                                              Douglas H. Wigdor, Esquire.
                                              Bryan L. Arbeit, Esquire
                                              85 Fifth Ave, Fl. 5
                                              New York, NY 10003
                                              Phone: (212) 257-6800

                                              - and -

                                              THE LAW OFFICE OF KEVIN MINTZER,
                                              P.C.
                                              Kevin Mintzer, Esquire
                                              1350 Broadway, Suite 2220
                                              New York, New York 10018
                                              Phone: (646) 843-8180

                                              - and -

                                              RHEINGOLD GIUFFRA RUFFO &
                                              PLOTKIN LLP
                                              Thomas P. Giuffra, Esquire
                                              551 5th Avenue, 29th Floor
                                              New York, NY 10176
                                              Phone: (212) 684-1880


   2.          Debtors                        RICHARDS, LAYTON & FINGER, P.A.
                                              Mark D. Collins (No. 2981)
               Appellees                      Russell C. Silberglied (No. 3462)
                                              Paul N. Heath (No. 3704)


{00030458. }                                  2
  Case 1:21-cv-00171-MN Document 18 Filed 03/26/21 Page 3 of 4 PageID #: 466




                                                Zachary I. Shapiro (No. 5103)
                                                Brett M. Haywood (No. 6166)
                                                David T. Queroli (No. 6318)
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 651-7700
                                                Facsimile: (302) 651-7701

                                                - and -

                                                CRAVATH, SWAINE & MOORE LLP
                                                Paul H. Zumbro (admitted pro hac vice)
                                                Lauren A. Moskowitz (admitted pro hac vice)
                                                Salah M. Hawkins (admitted pro hac vice)
                                                Worldwide Plaza
                                                825 Eighth Avenue
                                                New York, NY 10019
                                                Telephone: (212) 474-1000
                                                Facsimile: (212) 474-3700

   3.          Official Committee of            PACHULSKI STANG ZIEHL & JONES
               Unsecured Creditors and Dean     LLP
               A. Ziehl, the Liquidation
               Trustee of the TWC Liquidation   James I. Stang (CA Bar No. 94435)
               Trust                            Robert J. Feinstein (NY Bar No. 1767805)
                                                Debra I. Grassgreen (CA Bar No. 169978)
               Appellees                        Bradford J. Sandler (DE Bar No. 4142)
                                                Colin R. Robinson (DE Bar No. 5524)
                                                919 North Market Street, 17th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-4100




{00030458. }                                    3
  Case 1:21-cv-00171-MN Document 18 Filed 03/26/21 Page 4 of 4 PageID #: 467




Dated: March 26, 2021                  Respectfully submitted,
Wilmington, Delaware
                                       THE ROSNER LAW GROUP LLC

                                       /s/ Frederick B. Rosner
                                       Frederick B. Rosner (DE # 3995)
                                       Zhao (Ruby) Liu (DE# 6436)
                                       824 N. Market Street, Suite 810
                                       Wilmington, Delaware 19801
                                       Tel.: (302) 777-1111
                                       Email: rosner@teamrosner.com
                                       liu@teamrosner.com

                                       -   and   -

                                       WIGDOR LLP
                                       Douglas H. Wigdor, Esquire.
                                       Bryan L. Arbeit, Esquire
                                       85 Fifth Ave, Fl. 5
                                       New York, NY 10003
                                       Phone: (212) 257-6800
                                       Email: dwigdor@wigdorlaw.com
                                       barbeit@wigdorlaw.com

                                       -   and   -

                                       THE LAW OFFICE OF                 KEVIN
                                       MINTZER, P.C.
                                       Kevin Mintzer, Esquire
                                       1350 Broadway, Suite 2220
                                       New York, New York 10018
                                       Phone: (646) 843-8180
                                       Email: km@mintzerfirm.com

                                       -   and   -

                                       RHEINGOLD GIUFFRA RUFFO &
                                       PLOTKIN LLP
                                       Thomas P. Giuffra, Esquire
                                       551 5th Avenue, 29th Floor
                                       New York, NY 10176
                                       Phone: (212) 684-1880
                                       Email: tgiuffra@rheingoldlaw.com

                                       Counsel for Appellants



{00030458. }                          4
